 


110 HR 6332 IH: To authorize additional appropriations for summer youth employment activities under the Workforce Investment Act of 1998 for fiscal years 2008 and 2009.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6332 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2008 
Mr. Clyburn (for himself, Mr. George Miller of California, Mr. Abercrombie, Mr. Becerra, Mr. Bishop of Georgia, Ms. Corrine Brown of Florida, Mr. Cardoza, Mrs. Christensen, Mr. Clay, Mr. Conyers, Mr. Cummings, Mr. Davis of Illinois, Mr. Faleomavaega, Mr. Gonzalez, Mr. Gutierrez, Mr. Hinojosa, Mr. Honda, Ms. Jackson-Lee of Texas, Ms. Eddie Bernice Johnson of Texas, Mrs. Jones of Ohio, Ms. Lee, Ms. Matsui, Mr. Meeks of New York, Mrs. Napolitano, Mr. Baca, Mr. Berman, Ms. Bordallo, Mr. Butterfield, Mr. Carson, Ms. Clarke, Mr. Cleaver, Mr. Costa, Mr. Davis of Alabama, Mr. Ellison, Mr. Fattah, Mr. Al Green of Texas, Mr. Hastings of Florida, Ms. Hirono, Mr. Jackson of Illinois, Mr. Jefferson, Mr. Johnson of Georgia, Ms. Kilpatrick, Mr. Lewis of Georgia, Mr. Meek of Florida, Ms. Moore of Wisconsin, Ms. Norton, Mr. Ortiz, Mr. Payne, Ms. Richardson, Ms. Roybal-Allard, Mr. Salazar, Ms. Loretta Sanchez of California, Ms. Linda T. Sánchez of California, Mr. Scott of Georgia, Mr. Serrano, Ms. Solis, Ms. Velázquez, Ms. Watson, Mr. Wu, Mr. Pastor, Mr. Rangel, Mr. Rodriguez, Mr. Rush, Ms. Schakowsky, Mr. Scott of Virginia, Mr. Sires, Mr. Thompson of Mississippi, Ms. Waters, and Mr. Watt) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To authorize additional appropriations for summer youth employment activities under the Workforce Investment Act of 1998 for fiscal years 2008 and 2009. 
 
 
1.Authorization of Appropriations for summer youth employmentIn addition to amounts authorized to be appropriated under section 137(a) of the Workforce Investment Act (29 U.S.C. 2872(a)), there are authorized to be appropriated to the Secretary of Labor an additional $1,000,000,000 to carry out the activities described in section 129(c)(2)(C) (29 U.S.C. 2854(c)(2)(C)) for fiscal years 2008 and 2009. 
 
